Citation Nr: 1648132	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  16-08 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

2.  Entitlement to service connection for an eye disorder, to include glaucoma.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), a stomach condition.

4.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hypertension with dizziness.

5.  Entitlement to service connection for hypertension with dizziness and a heart condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from May 1944 to July 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island which, in part, granted service connection for bilateral hearing loss, assigning a noncompensable disability rating effective July 15, 2015.  The rating decision also denied service connection for glaucoma, macular degeneration (claimed as an eye condition) as well as GERD (claimed as a stomach condition) and found that the Veteran had failed to submit new and material evidence to reopen a previously denied claim of entitlement to service connection for hypertension with dizziness (now claimed as a heart condition with several heart attacks).  The Veteran disagreed with the above decisions and perfected this appeal.  

In September 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims file systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for an eye disorder to include glaucoma, GERD, and hypertension with dizziness and a heart condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Since the grant of service connection, the Veteran's service-connected bilateral hearing loss has been manifested by no more than Level I hearing acuity in the right ear and no more than Level I hearing acuity in the left ear.

2.  In a final June 1982 rating decision, the RO found that the Veteran had failed to submit new and material evidence to reopen a previously denied claim of entitlement to service connection for a nervous condition (claimed as anxiety, hypertension - dizziness).  

3.  Evidence added to the record since the June 1982 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hypertension with dizziness.   


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100 (2016).

2.  The June 1982 decision that determined that new and material evidence had not been submitted to reopen a previously denied claim of entitlement to service connection for a nervous condition (claimed as anxiety, hypertension - dizziness) is final.  38 U.S.C.A. § 7105(c) (West 1982) [West 2014]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1982) [2016].

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for hypertension with dizziness.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the increased rating claim adjudicated below, the Veteran was provided with a VA audiology examination in November 2015. The Board notes that this examination report contains all findings necessary to adjudicate the claim.  Since this examination was conducted, the Board does not find that the lay or medical evidence suggests an increased severity of symptoms to the extent that higher schedular rating may still be possible.  See VAOPGCPREC 11-95 (Apr. 7, 1995).  Neither the Veteran nor his representative has alleged that the examination report is inadequate for rating purposes.  Moreover, the Board finds that the November 2015 VA examination is adequate in order to evaluate the Veteran's service-connected disability as it includes an interview with the Veteran, a review of the record, and full examinations addressing the relevant rating criteria.  Furthermore, the November 2015 VA audiologist fully described the effects of the bilateral hearing loss on the Veteran's occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

Additionally, in September 2016, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  The provisions of 38 C.F.R. § 3.103(c)(2) require that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the September 2016 hearing, the undersigned noted the hearing loss issue on appeal.  Also, information was solicited regarding the severity of the Veteran's bilateral hearing loss from the Veteran.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained. See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

II.  Increased Rating Analysis

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7. 

Where the appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period. Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts). See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson, 12 Vet. App at 119.

As noted above, in a November 2015 rating decision, the RO granted service connection for bilateral hearing loss and assigned an initial noncompensable rating for that disability under 38 C.F.R. § 4.85, DC 6100, effective July 15, 2015.  The Veteran seeks an initial compensable evaluation for his service-connected bilateral hearing loss. 

Under DC 6100, the assignment of disability ratings for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). Evaluations for defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  The Rating Schedule establishes eleven auditory acuity levels designated from Level I to Level XI for profound deafness. 38 C.F.R. § 4.85. 

In November 2015, the Veteran underwent a VA audiology examination. Puretone thresholds, in decibels, were reported as follows:




Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
20 dB
25 dB
30 dB
45 dB
Left Ear
20 dB
20 dB
30 dB
30 dB

Puretone Threshold Average
Right Ear
30 dB
Left Ear
25 dB

Speech Recognition
Right Ear
94%
Left Ear
94%

The November 2015 VA examiner noted that the Veteran's hearing loss did not impact the ordinary conditions of daily life, including his ability to work.

Applying the above results from the November 2015 VA examination report to the Rating Schedule, shows Level I hearing acuity in the right ear and Level I hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI, DC 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for bilateral hearing loss under DC 6100.

In certain situations, the Rating Schedule provides for rating exceptional patterns of hearing impairment.  38 C.F.R. § 4.86 (2016).  When the pure tone thresholds at the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, or when the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be determined from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  Id.  Based on the findings of the November 2015 VA audiology examinations, the Veteran's hearing acuity does not satisfy the regulatory requirements for a pattern of exceptional hearing impairment.  Id. 

Thus, based on the audiometric findings, an initial compensable evaluation for the Veteran's service-connected bilateral hearing disability is not warranted at any time during the appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (finding that staged ratings may be assigned for separate periods of time based on facts found).  The evidence shows no distinct periods of time since service connection became effective, during which the Veteran's bilateral hearing disability has varied to such an extent that a rating in excess of the assigned noncompensable rating would be warranted.  38 C.F.R. § 3.344 (2016) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

Further, in Martinak, supra, the Court noted that VA had revised its hearing examination work sheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10.  Here, the November 2015 VA examiner elicited information from the Veteran regarding the functional effects of this disability.  As such, the examination report is consistent with the Court's holding in Martinak and is sufficient for rating purposes.

The Board has considered whether there is any other schedular basis for granting a higher rating for the service-connected bilateral hearing loss, but has found none.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's bilateral hearing loss is evaluated as impairment of auditory acuity pursuant to 38 C.F.R. § 4.85, DC 6100, the criteria of which is found by the Board to specifically contemplate the level of functional impairment caused by this disability.  The November 2015 audiologist noted that the Veteran's hearing loss did not impact the ordinary conditions of daily life, including his ability to work.  The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability, as indicated by the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  VA sought the assistance of the Veterans Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Therefore, any struggle to hear and comprehend verbal conversations and other noises is a factor contemplated in the regulations and rating criteria as defined.  Thus, the Board finds that the schedular rating criteria adequately contemplate the Veteran's symptomatology.  Accordingly, the evidence does not show that the requisite factors under Thun are present, and referral of the bilateral hearing loss disability for extraschedular consideration pursuant to 38 C.F.R. §  3.321(b)(1) is not warranted in this case. 

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an initial or increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  However, there is no allegation of unemployability in this case.  As such, no further discussion is necessary at this time.

III.  New and Material Evidence Analysis

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In January 1947, the Veteran submitted a claim for service connection for "nervousness."  This claim was denied by the RO in a March 1974 rating decision, and the Veteran was notified of this determination later that month.  Subsequently, the Veteran submitted private treatment records showing a diagnosis of obsessive compulsive disorder (OCD) and, by rating decision dated in July 1947, the RO also denied service connection for OCD.  The Veteran was notified of this determination later that month.  The Veteran did not express timely disagreement as to either of these denials and they became final.  

In June 1982, the Veteran submitted a claim for service connection for "anxiety, hypertension - dizziness."  In a June 1982 letter, the RO denied the Veteran's application to reopen his previously-denied nervous condition claim because the application which the Veteran recently submitted for disability benefits was "essentially a duplicate of a claim previously filed."  The Board finds that a reasonable person would have been placed on notice that the June 1982 decision to deny the Veteran's claim to reopen a previously denied claim of entitlement to service connection for a "nervous condition" included an implicit denial of his claims for service connection for hypertension with dizziness.  See Adams v. Shinseki, 568 F.3d 956, 961-964 (Fed. Cir. 2009) (explaining the "implicit denial rule" and the factors to be considered in considering its application).  

Although the RO provided notice of the June 1982 denial, the Veteran did not initiate an appeal.  Therefore, the RO's decision of June 1982 is final.  38 U.S.C.A. § 7105 (West 1982) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1982) [(2016)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  In the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for hypertension with dizziness was received prior to the expiration of the appeal period stemming from the June 1982 decision.  See Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  

Thereafter, in July 2015, the Veteran submitted a claim for service connection for a "heart condition (several heart attacks)."  Relevant evidence received since the March 1947 and June 1982 decisions includes VA treatment records dated through September 2015 and private treatment records dated through July 2015.  Significantly, VA treatment records show a history of hypertension and coronary artery disease since at least July 2000 and a history of a myocardial infarction in 1995.  Private treatment records show a heart attack as early as August 2000 with a subsequent diagnosis of atrial fibrillation.  Also, during the September 2016 Board hearing, the Veteran testified that he experienced dizziness in service, was diagnosed with hypertension soon after service, and later experienced three heart attacks following service.  

The Board concludes that the evidence received since the prior final decision is new in that it was not previously of record.  It is material because it relates to unestablished facts necessary to substantiate the Veteran's claim.  Specifically, the newly received evidence when considered with the old evidence at least triggers VA's duty to assist by providing a medical opinion.  Therefore, the Board finds that new and material evidence has been received.  Accordingly, the claim of entitlement to service connection for hypertension with dizziness is reopened.


ORDER

An initial compensable rating for bilateral hearing loss is denied.

New and material evidence having been received, the application to reopen a claim of entitlement to service connection for hypertension with dizziness is granted to this extent only.


REMAND

With regard to the eye, GERD, and heart issues, the Board finds that a medical opinion is required to decide the case.  The Veteran seeks to establish entitlement to service connection for eye, GERD, and heart disabilities.  He asserts that he began experiencing eye, stomach, and heart problems in service and was subsequently diagnosed with glaucoma, GERD, hypertension, coronary artery disease, and atrial fibrillation.  The earliest medical evidence of glaucoma, GERD, hypertension, and coronary artery disease is a July 2000 VA treatment record showing these disabilities as active medical problems.  

The Veteran's July 1946 separation examination shows normal eyes (20/20 vision bilaterally, uncorrected), normal abdominal wall and viscera, and a normal cardiovascular system (blood pressure was 138/90).  While the Veteran's available service treatment records do show that the Veteran was hospitalized in Naples, Italy in approximately January 1946, there is no indication what this hospitalization is for and the remaining records, while mostly illegible, do not show any complaints of or treatment regarding the eyes, stomach, or heart.  However, it appears that most of the Veteran's service treatment records are unavailable.  Significantly, an April 2016 letter from the Records Management Center shows that only 10 pages of the Veteran's military medical records were legible.  During the September 2016 Board hearing, the Veteran testified that most of his active duty service records were destroyed in a fire at the Records Center in 1973.  Given the unavailable service treatment records, VA has a heightened duty to assist the Veteran in developing his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

In the absence of service treatment records showing treatment for the eyes, stomach, or heart, the Veteran has testified that he began experiencing eye, stomach, and heart problems during service and that they have continued to the present.  Specifically, with regard to the eyes, the Veteran testified during the September 2016 Board hearing that while doing "fine work" (i.e., working as an electrician) in Italy, he strained his eyes.  He was, reportedly, given a pair of glasses which "eased the situation" but was subsequently diagnosed with stage 4 glaucoma.  With regard to the stomach, the Veteran testified during the September 2016 Board hearing that he experienced stomach palpitations during service and was even treated at Naples Hospital where he was given a bottle of Belladonna.  The Veteran also reported that he has continued to experience stomach trouble since service.  With regard to the heart, the Veteran testified during the Board hearing that, during service, he would get dizzy and almost pass out.  He also testified that he was diagnosed with hypertension soon after service and, subsequently, experienced three separate heart attacks following service.  

The Veteran has not yet been afforded a VA examination for the purpose of determining whether his current eye, stomach, and/or heart disorders are related to his military service.  The Veteran's current diagnoses of glaucoma, GERD, hypertension, and coronary artery disease along with his statements concerning in-service symptoms/treatment are sufficient to trigger the duty on the part of VA to provide an examination as to these claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, the Veteran should be afforded a VA examination so as to determine the nature and etiology of his claimed eye, stomach, and heart disorders.

Also, while on remand, the Veteran should be provided with an opportunity to identify any VA or non-VA healthcare provider who has treated him for his 
claimed disorders since service.  Significantly, the record includes VA treatment records dated through September 2015 but nothing since September 2015.  Thereafter, any identified records should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for his claimed eye, stomach, and heart disorders since service.  After securing any necessary authorization from him, obtain all identified treatment records, to include VA treatment records dated September 2015 to the present.

For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all attempts should be made to obtain such records.  If any records cannot be obtained after all efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any outstanding treatment records, schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his claimed eye, stomach, and heart disorders.  The claims file and a copy of this Remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  The examination is to include a review of the Veteran's history and current complaints, as well as an evaluation of this disorder, and any tests deemed necessary.

(A)  The examiner is advised that a complete copy of the Veteran's service treatment records is unavailable. 

(B)  The examiner should identify all current eye, stomach, and heart disorders found to be present, to include glaucoma, GERD, hypertension, coronary artery disease, and atrial fibrillation.  

(C)  For each diagnosed disorder, in light of the nature and trajectory of the claimed disabilities, the examiner should offer an opinion as to whether it is at least as likely as not that such disorder is related to the Veteran's military service, to include his claimed symptoms/treatment during service, specifically:

* Eyes - the Veteran testified during the September 2016 Board hearing that while doing "fine work" (i.e., working as an electrician) in Italy he strained his eyes.  He was, reportedly, given a pair of glasses which "eased the situation" but was subsequently diagnosed with stage 4 glaucoma.  

* Stomach - the Veteran testified during the September 2016 Board hearing that he experienced stomach palpitations during service and was even treated at Naples Hospital where he was given a bottle of Belladonna.  The Veteran also reported that he has continued to experience stomach trouble since service.

* Heart - the Veteran testified during the September 2016 Board hearing that, during service, he would get dizzy and almost pass out.  He also testified that he was diagnosed with hypertension soon after service and, subsequently, experienced three separate heart attacks following service.  

The rationale for any opinion offered should be provided.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.
If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


